 


109 HR 5185 IH: Afghan Women Empowerment Act of 2006
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5185 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Mrs. Maloney introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To promote the empowerment of women in Afghanistan. 
 
 
1.Short titleThis Act may be cited as the Afghan Women Empowerment Act of 2006. 
2.FindingsCongress makes the following findings: 
(1)Under the oppressive rule of the Taliban, the women of Afghanistan were denied the most basic human rights, including the rights to work, to an education, to health care, and to move freely. 
(2)Women who attempted to assert their rights under the Taliban regime were subjected to beatings and imprisonments, and many suffer from the long-term consequences of such oppression. 
(3)Women in Afghanistan have one of the highest mortality rates in the world, with an estimated 16,000 maternal deaths annually. 
(4)Despite efforts by the United States Government and the international community to improve the lives of women and girls in Afghanistan, many women and girls continue to lack access to basic services, including health care and education. Approximately 80 percent of Afghan women are illiterate. 
(5)Today, women and girls in Afghanistan still face oppression resulting from violence and intimidation by Taliban and other militia groups. In recent months, there has been a significant increase in the number of attacks against girls’ schools in an attempt to prevent women and girls from regaining their rights and freedoms. 
(6)The strengthening of institutions and nongovernmental organizations that are led by women in Afghanistan is essential to building civil society and holding the Government of Afghanistan accountable for protecting women’s rights and human rights. 
3.Sense of Congress on women's rights in afghanistanIt is the sense of Congress that— 
(1)the protection of the rights of women and girls in Afghanistan and their full participation in the reestablishment of democracy are essential to the reconstruction of a stable and democratic Afghanistan, and to achieve such a reconstruction, the United States Government must commit resources to advance the rights of women throughout Afghanistan; 
(2)the United States Government should provide strong support for the Afghan Ministry of Women’s Affairs and the Afghan Independent Human Rights Commission, both of which were created by the Agreement on Provisional Agreements in Afghanistan Pending the Establishment of Permanent Governing Institutions, done in Bonn December 5, 2001 (commonly known as the Bonn Agreement) to remedy past violations of women’s rights and human rights and to establish institutions and programs to ensure policies that advance such rights; 
(3)the United States Government should make it a priority to provide assistance to Afghan-led nongovernmental organizations, particularly Afghan women-led nonprofit organizations; and 
(4)grants and assistance to Afghanistan shall be conditioned upon the Government of Afghanistan adhering to international standards for women’s rights and human rights. 
4.Assistance to women and girlsSection 103(a)(7) of the Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7513(a)(7)) is amended— 
(1)in subparagraph (A), by striking clauses (i) through (xii) and inserting the following: 
 
(i)to provide equipment, medical supplies, and other assistance to health care facilities for the purpose of reducing maternal and infant mortality and morbidity;
(ii)to expand immunization programs for women and children; 
(iii)to establish and expand programs to provide services to women and girls suffering from posttraumatic stress disorder, depression, and mental illness; 
(iv)to protect and provide services to vulnerable populations, including widows, orphans, and women head of households; 
(v)to establish primary and secondary schools for girls that include mathematics, science, and languages in their primary curriculum; 
(vi)to expand technical and vocational training programs to enable women to support themselves and their families; 
(vii)to maintain and expand adult literacy programs, including economic literacy programs that promote the well-being of women and their families; 
(viii)to provide special educational opportunities for girls whose schooling was ended by the Taliban and who now face obstacles to participating in the normal education system, such as girls who are now married and girls who are older than the normal age for their classes;
(ix)to develop and implement programs to protect women and girls against sexual and physical abuse, abduction, trafficking, exploitation, and sex discrimination in the delivery of humanitarian supplies and services; 
(x)to disseminate information throughout Afghanistan on the rights of women and on international standards for human rights; 
(xi)to provide information and assistance to enable women to exercise property, inheritance, and voting rights, and to ensure equal access to the judicial system;
(xii)to support the work of women-led and local nongovernmental organizations with demonstrated experience in delivering services to women and children in Afghanistan; 
(xiii)to monitor and investigate violations of women’s rights and to provide legal assistance to women who have suffered violations of their rights; 
(xiv)to increase political and civil participation of women in all levels of society, including the criminal justice system; 
(xv)to provide information and training related to women’s rights and human rights to military, police, and legal personnel; and 
(xvi)to provide assistance to the Ministry of Women’s Affairs and the Independent Human Rights Commission for programs to advance the status of women.; and 
(2)by restating subparagraph (B) to read as follows: 
 
(B)Availability of fundsFor each of the fiscal years 2007 through 2009— 
(i)$5,000,000 is authorized to be appropriated to the President to be made available to the Afghan Ministry of Women’s Affairs for the administration and conduct of its programs; 
(ii)$10,000,000 is authorized to be appropriated to the President to be made available to the Afghan Independent Human Rights Commission for the administration and conduct of its programs; and 
(iii)$30,000,000 is authorized to be appropriated to the President for grants to Afghan women-led nonprofit organizations to support activities including the construction, establishment, and operation of schools for married girls and girls’ orphanages, vocational training for women and girls, health care clinics for women and children, programs to strengthen Afghan women-led organizations and women’s leadership, and to provide monthly financial assistance to widows, orphans, and women head of households.. 
5.Sense of Congress on assistanceIt is the sense of Congress that, in providing assistance under section 103(a)(7) of the Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7513(a)(7)), as amended by section 4, the President should— 
(1)condition the provision of such assistance on the recipient adhering to international standards for women’s rights and human rights; and 
(2)ensure that Afghan women-led nongovernmental organizations throughout Afghanistan with demonstrated experience in delivering services to Afghan women and children receive grants without ethnic, religious, or any other discrimination. 
6.Reporting requirement 
(a)Reports requiredNot later than 180 days after the date of the enactment of this Act, and every 6 months thereafter for 3 years, the Secretary of State and the Administrator of the United States Agency for International Development shall jointly submit a report on the activities carried out under this Act to the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on International Relations and the Committee on Appropriations of the House of Representatives. 
(b)ContentEach report submitted under subsection (a) shall include the amount of assistance provided under section 103(a)(7) of the Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7513(a)(7)), as amended by section 4, to— 
(1)the Afghan Ministry of Women’s Affairs; 
(2)the Afghan Independent Human Rights Commission; and 
(3)Afghan women-led nonprofit organizations. 
 
